DETAILED ACTION
Status of the Claims
	Claims 1-13 are pending in this application. Claims 1-13 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2019/058884 filed on 04/09/2019, which claims priority from the foreign application # EP18167261.9 filed on 04/03/2018. It is noted that the Applicant provided a certified copy of the foreign priority application which is in a foreign language. A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file (MPEP 2304.01(c)).

Information Disclosure Statement
The information disclosure statement from 01/28/2021 has been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, the word formula is recited twice, “a compound of formula formula I” needs to say “a compound of formula I”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-10 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “protecting the skin against chemically induced stress or for stabilizing the skin barrier", does not reasonably provide enablement for “the prevention and/or prophylaxis of an epidermal morphological change”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In the instant case, the specification provides results for compound A inducing 10% lower MDA (malonic dialdehyde, “MDA production is therefore a suitable marker for detecting chemically induced stress of the skin” according to instant specification page 3), which is interpreted (by the specification) as a 24% reduction when standardized to the amount of MDA released only by the irritant (instant specification page 23). MDA production is only one aspect of chemically induced stress of the skin and also not an evidence for prevention or prophylaxis of epidermal morphological change. Regardless, a 24% decrease is also at most a “treatment” and not a “prevention or prophylaxis”. Instant specification also provides histological results which are more relevant to the issue at hand. Instant specification reports “The histological . 
Researchers such as Sari Ipponjima et al (Live imaging of alterations in cellular morphology and organelles during cornification using an epidermal equivalent model, Scientific Reports, 2020, 10:5515) (Hereinafter Ipponjima) provide details on epidermal morphological changes that occur on the human epidermis. Ipponjima teaches “we focused on sequential changes in not only the cell shape but also organelles during cornification. However, the process of cornification also includes the other phenomena, i.e., the formation of a cornified envelope, elevation of the [Ca2+], and secretion of intercellular lipids. Details of the relationships between our results and these phenomena remain poorly understood. Investigations of the relationships among these phenomena will lead to a further understanding of cornification” (page 8 para 2). Hiroyuki Yamaba et al (Morphological change of skin fibroblasts induced by UV Irradiation is involved in photoaging, Experimental Dermatology 2016; 25 (Suppl. 3): 45–51) (Hereinafter Yamaba) also extensively discuss molecular mechanisms behind morphological change of skin caused by external insults such as UV. Yamaba teaches “that UVA exposure induced morphological changes and reduced collagen contents in HDFs (human dermal fibroblasts)” (abstract) and provide a mechanism of “UVA exposure may inhibit the polymerization of actin filaments and induce morphological changes in skin fibroblasts. These morphological changes in fibroblasts may accelerate reductions in collagen synthesis” (abstract) which “may be one of the processes responsible for collagen reductions observed in photoaged skin” (abstract) indicating that 
Thus, based on the information for the state of the art from Ipponjima and Yamaba and the lack of experiments in the instant specification, a person of ordinary skill in the art would not successfully carry out “the prevention and/or prophylaxis of an epidermal morphological change”. There is undue experimentation required to be provided by the applicant or the current art with evidence of prevention of “the prevention and/or prophylaxis of an epidermal morphological change”. Enablement for “the prevention and/or prophylaxis of an epidermal morphological change” requires a more complete understanding of the etiologies/causes of the epidermis as well as well-controlled, long term studies to show that the compound/agent/therapy/composition can indeed prevent the condition from occurring over the course of administration.
In order for a person of skill in the art (such as a medical doctor or a biological researcher) to “the prevention and/or prophylaxis of an epidermal morphological change”, the person would have to address not only showing improvement of certain parameters such as MDA reduction or lack of histological change of explants but also statistically significant differences in controlled clinical trials of healthy people being treated with the instant invention compared to a control group.  Thus, one of skill in the art would have to conduct undue experimentation to find whether a composition of the claims “the prevention and/or prophylaxis of an epidermal morphological change” due to the unpredictability in the art and the lack of a demonstration of preventing or prophylaxis in the instant specification.  Therefore, while “protecting the skin against chemically induced stress or for stabilizing the skin barrier" is enabled, “the prevention and/or prophylaxis of an epidermal morphological change” is not enabled for the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratin Chaudhuri (US 8003082 B2, date of patent: 08/23/2011) (Hereinafter Chaudhuri). 
Regarding claims 1 and 7-11, Chaudhuri teaches diethyl-3,5-dimethoxy-4-hydroxy benzylidene malonate, (example 1a, 1b, claim 15) and diethylhexyl syringylidene malonate (example 5b) as sunscreen lotion compositions. Both of these compounds meet all of the structural limitations of the formula limitations of the instant claims. The structure for diethylhexyl syringylidene malonate is provided below to illustrate the limitations being met:

    PNG
    media_image1.png
    302
    379
    media_image1.png
    Greyscale


R1: -CO2R3, R2: branched alkyl group having 8 C atoms, R3: branched alkyl group having 8 C atoms, R4: a linear alkyl group having 1 C atom, R5: a linear alkyl group having 1 C atom. 



Regarding the limitation of “a method for protecting the skin against chemically induced stress or for stabilizing the skin barrier", since the compounds above are taught as sunscreen lotion compositions by Chaudhuri, these compositions would be applied to skin under normal operation of these products. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02). Chaudhuri composition being applied to skin as a sunscreen lotion would inherently protect the skin against chemically induced stress or for stabilizing the skin barrier. 

Regarding claims 3-4, Chaudhuri teaches as discussed above. A sunscreen lotion meets the “cosmetic preparation” limitation of the instant claim. Chaudhuri also teaches “a carrier suitable for topical application” (claim 19) which is “a cosmetically or pharmaceutically acceptable carrier” (C3 lines 14-15). “Water” is one example of such carrier which is taught both in examples 1 and 5. 
Regarding claims 5-6, Chaudhuri teaches as discussed above. The instant specification does not define what a medical device constitutes. Under broadest reasonable interpretation, the co-encapsulated materials provided in examples 1 and 5 are interpreted as medical devices and thus read on the instant claim.
Regarding claims 12-13, Chaudhuri teaches as discussed above. The instant specification recites “For the purposes of the invention, "can be used topically" means that the preparation is used externally and locally, i.e. the preparation must be suit- able for application, for example, to the skin” (page 15), thus the sunscreen lotion taught by Chaudhuri meets the instant limitations. 

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Market US US20100130605.
Market teaches substances that can be used as cosmetic ingredients for skin whitening, for improving the appearance of skin, and against signs of aging in skin (abstract and paragraphs 8-12).  It is apparent that a user would topically and locally apply the composition to skin with signs of aging, need for skin whitening and need for improvement.  The compositions are noted to be topical (claim 13 of Market).  The substances are of formula (I):

    PNG
    media_image2.png
    103
    306
    media_image2.png
    Greyscale

Market also teaches various substances with different Y, R1 and R2 groups in table 1.   Many of the substances in table 1 where the R1 group is -H and the R2 group is C(=O)-CH3 meet the limitations of the claims.  Market teaches in example 2:

    PNG
    media_image3.png
    116
    442
    media_image3.png
    Greyscale
.  Market provides for using on epidermis (paragraph 37).   As Market anticipates compounds of the instant claims and their topical application to skin especially with signs of aging or need of improvement, it would have been available when applied by teachings of Market to stabilize the skin barrier, treat an epidermal morphological change of aging skin and protect skin against chemically induced stress such as oxidation.  

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 50, 69 and 70 of U.S. Patent No. 6831191B2 (Hereinafter ‘191). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1-4 and 7-11 are obviated by claims 1 and 21 of ‘191. 

It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘191 and achieve the instant invention. Prior art device anticipates a claimed process if the device carries out the process during normal operation (MPEP 2112.02 I) rationale is explained above. Since ‘191 teaches the instant compositions as topical applications, for this reason, one would achieve the instant invention with a reasonable expectation of success. 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12 and 13 of U.S. Patent No. 8003082 B2 (Hereinafter ‘082). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1-4 and 7-11 are obviated by claims 1 and 10 of ‘082. 
Instant claims 5-6 and 12-13 are obviated by claim 19 of ‘082. The “capsule” teaching of ‘191 meets the medical device limitations of the instant claims. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘082 and achieve the instant invention. Prior art device anticipates a claimed process if the device carries out the process during normal operation (MPEP 2112.02 I) rationale is explained above. Since ‘082 teaches the instant compositions as topical applications, for this reason, one would achieve the instant invention with a reasonable expectation of success. 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 50, 69 and 70 of U.S. Patent No. 6602515 B2 (Hereinafter ‘515). Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant claims 5-6 and 12-13 are obviated by claims 21 and 22 of ‘515. The “spray” teaching of ‘191 meets the medical device limitations of the instant claims. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘515 and achieve the instant invention. Prior art device anticipates a claimed process if the device carries out the process during normal operation (MPEP 2112.02 I) rationale is explained above. Since ‘515 teaches the instant compositions as topical applications, for this reason, one would achieve the instant invention with a reasonable expectation of success. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.A./               Examiner, Art Unit 1613          

/MARK V STEVENS/               Primary Examiner, Art Unit 1613